DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 5, 7-10, 12, 14-15, 20, 22-26, and 28 have been examined.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Florek on 5/25/2021.

The application has been amended as follows: 
Claims 29, 31, 33, and 41 are canceled.

Examiner’s Note/Comment
The Applicants have remarked that claims 29, 31, 33, and 41 are canceled in their Response to Election/Restriction Filed on 4/16/2021.  However, the response did not include a latest claim set.  After calling Mr Florek on 5/25/2021, it has been confirmed that the claims are to be canceled, and permission was granted for an Examiner’s Amendment to cancel said claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention being directed towards an electrospinning apparatus with the high voltage source and conductive color surface, and specifically the prior art references fail to teach of the additional claimed features of the “non-conductive laminate fibre collection structure covering at least part of the conductive collector surface, the laminate fibre collection structure including a non-conductive base layer proximal to the conductive collector surface and a non-conductive fibre support layer releasably affixed to the base layer, at least one set of apertures defined in the fibre support and base layers, said at least one set of apertures including a first group of apertures defined through the fibre support layer and a second group of apertures defined through the base layer, the first group of apertures including a pair of first apertures spaced apart from one another and a second aperture located between the pair of spaced first apertures, the second group of apertures including a pair of third apertures spaced apart from one another, each of the third apertures being aligned with a corresponding one of the first apertures to define an opening through the non-conductive laminate collection structure”.

The prior art references of note include Kim (US 2012/0040581), Lennhoff (US 2005/0104258), Kuster (US 2020/0063289), Kim (US 2013/0075266), and Ensor (US 2008/0110342).  The references fail to teach of the particular features of the claimed apertures arranged as claimed upon the laminate fiber collection structure upon the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 1, 2, 5, 7-10, 12, 14, and 15 are directed to an allowable product/apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20, 22-26, and 28, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 2/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached PTO-892, further, the references direct towards an electrospinning apparatus, see below:
Kim (US 2007/0152378) with a collector 8.
MacEwan (US 2015/0250927) with a collector surface 105.
Beebe (US 2011/0242310) with a collector 160.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744                

/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744